ORDER
The Disciplinary Review Board on May 28, 1997, having filed a report with the Supreme Court recommending that MANUEL R. *319DIAZ, of UNION CITY, who was admitted to the bar of this State in 1980 and who was thereafter temporarily suspended from practice by Order of the Court dated October 16, 1996, and who remains suspended at this time, be suspended from the practice of law for a period of three months for violating RPC 1.8(a)(1) (entering into a business transaction (a loan) with a client without disclosing and transmitting in writing the terms of the transaction to the client; RPC 1.8(a)(3)) (failing to obtain from his client in writing her consent to waive independent counsel; RPC 1.15(a)) (by negligently misappropriating client funds); and RPC 1.15(d) and Rule 1:21 — 6(b) (failing to keep in a proper manner the required attorney books and records);
And the Disciplinary Review Board having further concluded that respondent should be required to submit certified audits of his attorney accounts to the Office of Attorney Ethics for a period of two years on a semi-annual basis;
And the Court having noted that the discipline imposed herein is unrelated to the conduct that led to respondent’s temporary suspension, which remains in effect;
And good cause appearing;
It is ORDERED that MANUEL R. DIAZ is suspended from the practice of law for a period of three months, effective immediately, and until the further Order of the Court; and it is further
ORDERED that on his reinstatement to the practice of law, respondent shall submit to the Office of Attorney Ethics, on a schedule to be determined by that office, certified audits of his attorney books and records on a semi-annual basis for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that MANUEL R. DIAZ remains restrained and enjoined from practicing law during the period of his suspension; and it is further
*320ORDERED that respondent shall continue to comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that MANUEL R. DIAZ reimburse the Disciplinary Oversight Committee for appropriate administrative costs.